Case 0:19-cv-61492-RNS Document 1 Entered on FLSD Docket 06/14/2019 Page 1 of 8



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                             CASE NO.

 WENDY GALIN,

         Plaintiff,
 vs.

 SANITAS DENTAL OF SOUTH
 FLORIDA, PA, a Florida corporation,

         Defendant.
                                         /

                       COMPLAINT AND DEMAND FOR JURY TRIAL

         The Plaintiff, WENDY GALIN (hereinafter referred to as “Galin”), by and through her

 undersigned counsel, sues the Defendant, SANITAS DENTAL OF SOUTH FLORIDA, PA, a

 Florida corporation (hereinafter referred to as “Sanitas”), and for her cause of action, declares and

 avers as follows:

                                I. PRELIMINARY STATEMENT

         1.      This action seeks declaratory, injunctive and equitable relief, equitable damages,

 liquidated damages, compensatory damages, punitive damages, costs and attorney’s fees for (1)

 Sanitas’ discharge of and/or discrimination against Galin with respect to her compensation, terms,

 conditions, or privileges of employment, because of Galin’s age, race, national origin and/or

 ethnicity.

         2.      This action arises under the Age Discrimination in Employment Act of 1967, as

 amended, 29 U.S.C. § 621 et seq. (hereinafter referred to as “ADEA”), Title VII of the Civil Rights

 Act of 1964, 42 U.S.C. § 2000e et seq., as amended by the Civil Rights Act of 1991, 42 U.S.C. §
Case 0:19-cv-61492-RNS Document 1 Entered on FLSD Docket 06/14/2019 Page 2 of 8



 1981a (hereinafter referred to as “Title VII”), and the Reconstruction Era Civil Rights Act of 1866,

 42 U.S.C. § 1981 (hereinafter referred to as “Section 1981").

                                        II. JURISDICTION

        3.      Jurisdiction is invoked pursuant to 28 U.S.C. §§ 1331 and 1343(4), 29 U.S.C. §

 626(c)(1), 42 U.S.C. §2000e-5(f). All administrative requirements have been exhausted and a

 Notice of Right to Sue was issued by the Equal Employment Opportunity Commission (“EEOC”)

 on or about May 14, 2019, based upon a charge of discrimination timely and dually-filed with the

 EEOC and Florida Commission on Human Relations (“FCHR”) on or about February 15, 2019.

        4.      Plaintiff reserves the right to move the Court for leave to amend this Complaint to

 add claims arising under the Florida Civil Rights Act of 1992 (“FCRA”), in the event the FCHR

 determines there is reasonable cause to believe that a discriminatory practice has occurred in

 violation of the FCRA or in the event the FCHR fails to conciliate or determine whether there is

 reasonable cause on Plaintiff’s charge of discrimination within 180 days of the filing of the

 Plaintiff’s charge of discrimination, pursuant to § 760.11(4) and/or (8), Fla. Stat.

                                            III. VENUE

        5.      This action properly lies in the Southern District of Florida pursuant to 28 U.S.C.

 §1391(b) because the claim arose in this judicial district.

                                             IV. FACTS

        6.      Galin is a citizen and resident of Broward County, Florida, over the age of eighteen

 (18), within the jurisdiction of the Court and otherwise sui juris.

        7.      Sanitas is a Florida corporation, authorized to do and doing business in the State of

 Florida.


                                                   2
Case 0:19-cv-61492-RNS Document 1 Entered on FLSD Docket 06/14/2019 Page 3 of 8



           8.    At all times material hereto, Sanitas was a covered employer, and Galin a covered

 employee, within the meaning of the ADEA and Title VII.

           9.    Galin is American (non-Hispanic) and sixty-eight (68) years of age. As such, Galin

 is a member of protected classes under the ADEA, Title VII and Section 1981 as same relates to her

 age and race/ancestry.

           10.   At all times material hereto, Sanitas employed Galin as a front desk office staff

 employee in the Cooper City, Florida location of Sanitas. Previously, Galin had been employed by

 Michael Ancona, DDS at this same location since October 1997 until Dr. Ancona sold the practice

 to Dr. Luis Breton in 2012. Galin remained employed with Dr. Breton until he sold the practice to

 Sanitas in the 2017-18 time frame. Galin remained employed by Sanitas after Sanitas bought the

 dental practice, working as she always had as a part-time (30 hours/week) front desk office staff

 person.

           11.   Since the time of the purchase of the dental practice from Dr. Breton, Sanitas has

 replaced the existing employees with almost exclusively Hispanic/Latin employees. Indeed, the

 CEO, CFO, HR Manager and Legal Manager all are of Hispanic/Latin descent.

           12.   At all times material hereto, Galin was qualified for her part-time front desk office

 staff position with Sanitas and performed her job competently. Indeed, even after Sanitas terminated

 her employment, Dr. Breton, who remained with Sanitas after the sale of the dental practice,

 provided Galin with a glowingly positive written recommendation letter of reference.

           13.   On or about January 22, 2019, however, and completely out of the blue, Sanitas’

 CFO, an Hispanic/Latin (Colombian) female in her late 40s, informed Galin that Sanitas was

 terminating her employment. The CEO, an Hispanic/Latin (Colombian) female in her mid 40s, and


                                                   3
Case 0:19-cv-61492-RNS Document 1 Entered on FLSD Docket 06/14/2019 Page 4 of 8



 the HR Manager, an Hispanic/Latin female in her early 50s, also were present at the termination

 meeting. The reason given had nothing to do with Galin’s job performance or work ethic, but rather

 that the office allegedly was not doing well financially, such that the decision had been made to

 eliminate Galin’s position (which paid Galin approximately $540.00/week with no benefits

 whatsoever). Galin was permitted to remain on with Sanitas and work until February 14, 2019.

        14.     On or about that same morning of January 22, 2019, Sanitas replaced Galin with a

 new front desk person (Deanna), an approximately forty-eight (48) year old Hispanic/Latin

 (Colombian) female. Between January 22, 2019 and February 14, 2019, Galin was able to observe

 the job Sanitas hired Deanna to perform, which essentially was Galin’s job. In fact, Galin assisted

 in Deanna’s “training” (presumably why Sanitas allowed Galin to remain working for a few weeks

 after her termination).

        15.     Initially, Sanitas did not provide Galin with any severance pay whatsoever. However,

 when Galin questioned her termination, Sanitas subsequently presented her with a written severance

 agreement, through which she was offered two (2) weeks’ severance pay in exchange for her

 execution of a general release and waiver of all claims, including claims arising under the ADEA,

 Older Workers’ Benefit Protection Act (“OWBPA”) and Title VII.

        16.     At all times material hereto, up to and including the present time, Galin had – and has

 – no plans to retire at this time. In fact, Galin’s intention was to continue working for Sanitas until

 at least seventy-five (75) years of age.

        17.     At the time of her termination, Sanitas was paying Galin $18.00/hour with no

 benefits.




                                                   4
Case 0:19-cv-61492-RNS Document 1 Entered on FLSD Docket 06/14/2019 Page 5 of 8



        18.     As a result of her termination, Galin has suffered, and will continue to suffer a

 tremendous economic loss. And, even with appropriate mitigation, which interim earnings certainly

 will reduce her economic damages, Galin’s current employment pays her $2.00/hour less than

 Sanitas, which will result in lost compensation to Galin of over $20,000.00, assuming she works

 until age seventy-five (75).

        19.     Galin also has suffered, and will continue to suffer, emotional pain and suffering and

 other related damages as a result of Sanitas’ unlawful termination of her employment.

                          COUNT I - AGE DISCRIMINATION - ADEA

        20.     Galin realleges as if fully incorporated herein paragraphs 1 through 19.

        21.     Sanitas violated the ADEA, with reckless disregard of that act’s proscriptions.

        22.     Galin has suffered direct pecuniary losses as a result of Sanitas’s above-described

 violation of the ADEA.

        23.     Galin will continue to suffer future pecuniary losses as a direct result of Sanitas’

 discriminatory acts and conduct.

        24.     Galin has no plain, adequate or complete remedy at law to redress the wrongs alleged

 and is now suffering and will continue to suffer irreparable injury from his treatment by Sanitas

 unless Sanitas is enjoined by this Court.

        WHEREFORE, Plaintiff, Wendy Galin, prays that this Court:

        A.      Declare Sanitas’ conduct to be in violation of the ADEA;

        B.      Enjoin Sanitas from engaging in such conduct;

        C.      Award the equitable remedy of front pay;

        D.      Award liquidated damages to Galin;


                                                  5
Case 0:19-cv-61492-RNS Document 1 Entered on FLSD Docket 06/14/2019 Page 6 of 8



          E.    Award Galin costs and attorney’s fees; and

          F.    Grant such other and further relief as may be deemed just and proper in the premises.

          COUNT II - RACE/NATIONAL ORIGIN DISCRIMINATION - TITLE VII

          25.   Galin realleges as if fully incorporated herein paragraphs 1 through 19.

          26.   As a white American, at all times material hereto, Galin was a member of a protected

 class.

          27.   Through its above-described acts and conduct toward Galin, Sanitas has violated

 Galin’s rights under Title VII.

          28.   Sanitas engaged in discriminatory acts and conduct against Galin with malice and/or

 reckless indifference to Galin’s rights under Title VII.

          29.   Galin has suffered direct pecuniary losses as a result of Sanitas’ above-described

 violations of Title VII.

          30.   Galin has suffered, is now suffering, and will continue to suffer emotional pain and

 suffering, inconvenience, mental anguish, loss of enjoyment of life, and other non-pecuniary losses

 as a direct result of Sanitas’ discriminatory acts and conduct.

          31.   Galin will suffer future pecuniary losses as a direct result of Sanitas’ discriminatory

 acts and conduct.

          32.   Galin has no plain, adequate, or complete remedy at law to redress the wrongs alleged

 and is now suffering and will continue to suffer irreparable injury from her treatment by Sanitas

 unless Sanitas is enjoined by this Court.

          WHEREFORE, Plaintiff, Wendy Galin, prays that this Honorable Court:

          A.    Declare Sanitas’ conduct to be in violation of Galin’s civil rights;


                                                   6
Case 0:19-cv-61492-RNS Document 1 Entered on FLSD Docket 06/14/2019 Page 7 of 8



        B.      Enjoin Sanitas from further engaging in such conduct;

        C.      Award Galin equitable damages in the form of back pay;

        D.      Award Galin front pay;

        E.      Award Galin compensatory and punitive damages;

        F.      Award Galin costs and reasonable attorney's fees; and

        G.      Grant such other and further relief as may be deemed just and proper in the premises.

             COUNT III - RACE/ANCESTRY DISCRIMINATION - SECTION 1981

        33.     Galin realleges as if fully incorporated herein paragraphs 1 through 19.

        34.     At all times material hereto, as a white, non-Hispanic American, Galin was protected

 from discriminatory treatment by Section 1981.

        35.     Through its above-described acts and conduct toward Galin, Sanitas has violated

 Galin’s rights under Section 1981.

        36.     Sanitas engaged in discriminatory acts and conduct against Galin with malice and/or

 reckless indifference to Galin’s rights under Section 1981.

        37.     Galin has suffered direct pecuniary losses as a result of Sanitas’ above-described

 violations of Section 1981.

        38.     Galin has suffered, is now suffering, and will continue to suffer emotional pain and

 suffering, inconvenience, mental anguish, loss of enjoyment of life, and other non-pecuniary losses

 as a direct result of Sanitas’ discriminatory acts and conduct.

        39.     Galin will suffer future pecuniary losses as a direct result of Sanitas’ discriminatory

 acts and conduct.




                                                  7
Case 0:19-cv-61492-RNS Document 1 Entered on FLSD Docket 06/14/2019 Page 8 of 8



        40.     Galin has no plain, adequate, or complete remedy at law to redress the wrongs alleged

 and is now suffering and will continue to suffer irreparable injury from her treatment by Sanitas

 unless Sanitas is enjoined by this Court.

        WHEREFORE, Plaintiff, Wendy Galin, prays that this Honorable Court:

        A.      Declare Sanitas’ conduct to be in violation of Galin’s civil rights;

        B.      Enjoin Sanitas from further engaging in such conduct;

        C.      Award Galin equitable damages in the form of back pay;

        D.      Award Galin front pay in lieu of reinstatement;

        E.      Award Galin compensatory and punitive damages;

        F.      Award Galin costs and reasonable attorney's fees; and

        G.      Grant such other and further relief as may be deemed just and proper in the premises.

       PLAINTIFF DEMANDS A TRIAL BY JURY ON ALL ISSUES SO TRIABLE

 Dated: June 14, 2019                          Respectfully submitted,
        Boca Raton, FL

                                               /s Daniel R. Levine
                                               DANIEL R. LEVINE, ESQUIRE
                                               Fla. Bar No. 0057861
                                               E-Mail: DRL@PBL-Law.com
                                               Padula Bennardo Levine, LLP
                                               3837 NW Boca Raton Blvd., Suite 200
                                               Boca Raton, FL 33431
                                               Telephone:     (561) 544-8900
                                               Facsimile:     (561) 544-8999
                                               Counsel for Plaintiff




                                                  8
